Citation Nr: 0915486	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-34 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for high cholesterol.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a skin rash, 
including as secondary to Agent Orange exposure.

6.  Entitlement to service connection for joint disorders.

7.  Entitlement to service connection for varicose veins.

8.  Entitlement to service connection for degenerative 
changes of the knees.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from January 1954 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a November 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.

The issue of entitlement to service connection for 
degenerative changes of the knees is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  High cholesterol is not a disability for which VA 
compensation is payable.

2.  There is no competent diagnosis of PTSD.  

3.  The Veteran did not incur hypertension in service or 
within the first post-service year.

4.  Tinnitus was not manifested during service or for many 
years thereafter, and is not otherwise related to such 
service.

5.  There is no competent medical evidence of a skin rash.

6.  There is no competent medical evidence of a joint 
disorder.

7.  There is no competent medical evidence of varicose veins.


CONCLUSIONS OF LAW

1.  Service connection for high cholesterol is not 
established.  38 U.S.C.A. §§ 1110, 1131 (West 2000); 38 
C.F.R. § 3.303 (2008).

2.  Service connection for PTSD is not established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).

3.  Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

4.  Service connection for tinnitus is not established.  38 
U.S.C.A. §§ 1110, 1131 (West 2000); 38 C.F.R. § 3.303 (2008).

5.  Service connection for a skin rash is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

6.  Service connection for a joint disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

7.  Service connection for varicose veins is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim. In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The Veteran was advised of VA's duties to notify and assist 
in the development of the claims for service connection in 
letters dated in November 2005 and September 2006 (prior to 
the rating decision on appeal).  A March 2006 letter informed 
the veteran of disability rating and effective date criteria.  
The Veteran has had ample opportunity to respond/ supplement 
the record and is not prejudiced by any technical notice 
deficiency that may have occurred earlier in the process.

The Veteran's service treatment records (STRs) were 
apparently lost at the time of the VA examinations conducted 
in June 2006, and the RO has determined after extensive 
searching that they are not available.  In cases where 
records once in the hands of the government are lost, there 
is a heightened obligation to explain the Board's findings 
and conclusions, and to consider carefully the benefit-of-
the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The analysis of the appellant's claims has been 
undertaken with this heightened obligation in mind.  The 
Veteran's service personnel records are associated with his 
claims file.  Pertinent private and VA treatment records have 
been secured.

The Veteran was provided with VA examinations in conjunction 
with his claims for service connection for PTSD and tinnitus.  
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The record 
does not show current medical evidence of a skin disorder, 
joint disorders, or varicose veins.  The record does not show 
any evidence of hypertension until 2000, more than two 
decades after the Veteran's separation from service.  For 
these reasons, the Board declines to provide an examination 
or obtain an opinion as to these issues.  

The Veteran has not identified any pertinent evidence that 
remains outstanding. VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claims.

II.  Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In addition, certain chronic diseases such as hypertension or 
arthritis may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 C.F.R. §§ 
3.307, 3.309.  Disorders diagnosed more than one year after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  A disease listed at 38 C.F.R. § 
3.309(e) will be considered to have been incurred in or 
aggravated by service under the circumstances outlined in 
this section, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a).

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram. 38 U.S.C.A. § 1116(a)(4); 38 
C.F.R. § 3.307(a)(6)(i).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no evidence of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type II diabetes mellitus (adult 
onset diabetes); Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
prostate cancer, chronic lymphocytic leukemia, porphyria 
cutanea tarda; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e). Note 2 states that for 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

High Cholesterol

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

High cholesterol is also referred to as hypercholesterolemia 
or hyperlipidemia.  Hypercholesterolemia is an "excess of 
cholesterol in the blood."  Dorland's Illustrated Medical 
Dictionary 792 (28th ed. 1994).  Hyperlipidemia is "a general 
term for elevated concentrations of any or all of the lipids 
in the plasma, including hypertriglyceridemia, 
hypercholesterolemia, etc." Id. at 795.

Post-service records indicate that the Veteran has been 
diagnosed with hyperlipidemia.  See 2000 and 2003 treatment 
records.

As noted above, service connection can only be granted for a 
disability resulting from disease or injury.  See 38 U.S.C.A. 
§§ 1110, 1131.  Despite the diagnosis of hyperlipidemia, it 
is a laboratory finding that manifests itself only in 
laboratory test results and is not a disability for which 
service connection can be granted.  As such, service 
connection for high cholesterol/hyperlipidemia is not 
warranted.  38 C.F.R. § 3.303.


PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

In this case, the Board finds that the preponderance of the 
evidence is against a claim for service connection for PTSD.  
While service personnel records show that the veteran was 
awarded a Combat Action Ribbon for his service in the Marine 
Corps in Vietnam, which the Board accepts as evidence of 
combat service, there is no current medical diagnosis of 
PTSD.  

The veteran was afforded a VA psychiatric examination in 
February 2006.  The examiner noted that the Veteran, while he 
clearly had stressor experiences in Vietnam, "does not 
really acknowledge any chronic symptoms of [PTSD].  He states 
that he is only occasionally anxious and sometimes startles 
easily.  He is not particularly vigilant.  His sleep is 
impaired but that is due to pain and tinnitus.  He has a 
nightmare maybe once a month.  He does not really have 
avoidance or numbing, or heightened physiologic arousal.  He 
does not have re-experiencing symptoms and frankly he really 
does not acknowledge symptoms consistent with [PTSD] or any 
other psychiatric illness."  The examiner concluded that the 
Veteran had no psychiatric diagnosis and did not appear to be 
suffering from PTSD.

Current disability is required in order to establish service 
connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
While the Veteran's combat experience has most likely 
established the occurrence of his claimed in-service 
stressors under 38 C.F.R.
§ 3.304(f), this does not create a presumption of service 
connection for the Veteran's claimed disability.  The Board 
accepts the Veteran's statements regarding his combat 
experiences, but in order to establish a claim for service 
connection for PTSD the veteran is still required to show a 
current disability by competent medical evidence.  See 
Collette v. Brown, 82 F.3d 389, 392 (1996).  While the 
Veteran asserts that he has PTSD, his personal opinion as a 
lay person not trained in medicine is not competent evidence 
needed to establish a diagnosis of PTSD or its relationship 
to service.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  As a clear preponderance of the competent 
evidence of record is against a finding of a current 
diagnosis of PTSD, the Board finds that service connection 
for PTSD is not warranted.  38 U.S.C.A. § 5107(b).

Hypertension

The service treatment records are not available, however 
there is no medical evidence of hypertension for decades 
following the Veteran's separation from service in 1973.  An 
April 2000 treatment record noted a diagnosis of 
hypertension.  Hypertension has been noted in subsequent 
treatment records dated in August 2001, January 2002, May 
2004, and May 2006.  

Entitlement to service connection is denied.  None of the 
evidence of record attributes hypertension to service or 
shows incurrence of hypertension within the first post 
service year.  The earliest evidence of a diagnosis of 
hypertension appears in April 2000, which is well after the 
first post service year.  

For these reasons, the Board finds that the preponderance of 
the evidence is against the claim and that it must be denied 
on direct and presumptive bases.  Service connection for 
hypertension is denied.

In reaching this decision, the Board has considered the 
statements from the veteran to the effect that his 
hypertension is related to his service; however, as a 
layperson, he is not competent to provide probative evidence 
regarding the diagnosis or etiology of a disability, such as 
hypertension.  Espiritu, supra.

Tinnitus

Tinnitus is not noted for many years following the Veteran's 
separation from service.  On a VA audiology examination in 
June 2006, the examiner stated that tinnitus was not noted in 
the Veteran's service treatment records (which were 
apparently lost subsequent to that examination.)  The 
examiner stated that:

It is the opinion of the examination that 
the patient's tinnitus is less likely as 
not related to his time in active duty 
service, as the patient was released from 
active duty in 1973.  The patient reported 
his onset of tinnitus from 1977-1978, and 
there was no report of tinnitus in the 
patient's Service Medical Records.

There is no contemporaneous evidence that tinnitus was 
manifested in service.  As noted, the examiner described the 
STRs as silent for tinnitus complaints or diagnosis.  A 
diagnosis of tinnitus is not clinically noted until the June 
2006 audiometry examination.  Hence, service connection for 
tinnitus on the basis that it became manifest in service, and 
persisted, is not warranted.

Service connection for tinnitus may still be established if 
competent evidence shows that such disability is related to 
(was incurred or aggravated in) the Veteran's active service.  
The only competent (medical) evidence of record in the matter 
of a nexus between the Veteran's tinnitus and his service is 
June 2006 VA audiologist's opinion to the effect that it is 
unrelated service.  There is no competent evidence to the 
contrary.  Furthermore, the fact that the disability was not 
objectively noted until many years after service is, of 
itself, a factor against a finding that it is service 
connected.  Since he is a layperson, the Veteran's belief 
that his tinnitus is related to service is not competent 
evidence.  See Espiritu, supra.  As a preponderance of the 
evidence is against the claim seeking service connection for 
tinnitus, it must be denied.



Skin Rash, Joint Disorders, Varicose Veins

There is no competent evidence of a skin rash, joint 
disorder, or varicose veins in the record.  Thus, the Board 
must conclude that the threshold requirement of competent 
evidence of current disability (for which service connection 
is sought) is not met.  In the absence of proof of current 
disability, there is no valid claim of service connection.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

As there is no competent evidence that the Veteran has a skin 
rash, joint disorder, or varicose veins, the preponderance of 
the evidence is against the claims for service connection for 
those disabilities, and they must be denied.


ORDER

Service connection for high cholesterol is denied.

Service connection for PTSD is denied.

Service connection for hypertension is denied.

Service connection for tinnitus is denied.

Service connection for a skin rash, including as secondary to 
Agent Orange exposure, is denied.

Service connection for joint disorders is denied.

Service connection for varicose veins is denied.


REMAND

The Veteran contends that he suffered injuries to his knees 
during service with the Marine Corps in Vietnam.  His 
personnel records show that he served in Vietnam and was 
awarded the Combat Action Ribbon.  Thus, the Veteran may be 
deemed to have served in combat.  See 38 U.S.C.A. § 1154(b).

In the case of any Veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the Veteran. See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); see also Collette v. Brown, 82 F.3d 389, 392 
(1996).

Section 1154(b), however, can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events.  See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17- 
19 (1999).

The Veteran's service treatment records have been lost and 
are thus unavailable for review.  In June 2002, he reported 
his left knee gave out while walking.  In August 2002, he 
reported bilateral knee pain.  X-rays showed essentially 
normal right knee and degenerative changes of the left knee.  

A VA examination in June 2006 noted the Veteran reported 
falling off a horse and injuring his knees during service in 
1957.  The examiner diagnosed patellofemoral chondromalacia 
and degenerative arthritis of both knees.

Although the service treatment records are not available, the 
Veteran's credible claim of injuries suffered in Vietnam and 
documented combat service establish service incurrence.  
There is current medical evidence of bilateral knee 
pathology.  To date, the Veteran has not been afforded a VA 
examination with an opinion as to whether there is a nexus 
between his current disability and service.  Thus, on remand 
an examination and opinion are required.  38 C.F.R. § 
3.159(c)(4); McLendon, 20 Vet. App. at 79.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
any demonstrated left or right knee 
disability.  All indicated testing in this 
regard should be performed and the claims 
folder should be made available to the 
examiner for review.  

Based on the examination and review of the 
record, the examiner is requested to 
express an opinion as to whether it is at 
least as likely as not that any 
demonstrated left or right knee disability 
is the result of disease or injury in 
service, as claimed by the Veteran.  
Complete rationale for all opinions 
expressed must be provided.

2.  After completion of the above, review 
the expanded record and determine if the 
claim of entitlement to service connection 
for degenerative changes of the knees can 
be granted.  If the claim remains denied, 
issue a supplemental statement of the case 
and afford the Veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


